Title: To Thomas Jefferson from C. W. F. Dumas, 25 November 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 25 Nov. 1791. Acknowledges TJ’s letter of 30 Aug. 1791 and takes pleasure in the favorable news it contains of conditions in the U.S. He has published some of this news in a supplement to the Leyden Gazette of this date and plans to make similar use of the work by Mr. Coxe that TJ sent him.—He rejoices in the success of “l’Expédition contre les Sauvages” and hopes that it will make “ces brutes” immune to “les perfides insinuations de vos voisins.”—TJ should have received his account through 3 June. One for the last six months of the year will soon follow.—He regrets the expense to the United States of the decaying embassy in which he gratefully resides and recommends that it be sold. If Congress accepts this recommendation, it will be necessary to entrust the sale to him acting in conjunction with Willink, Van Staphorst, and Hubbard.—The governor of the Cape of Good Hope, who is here to answer charges of financial irregularities, has presented the Prince with a handsome service of “la plus précieuse porcelaine des Indes.” His suit is in good hands.—There are rumors that the Provinces will be called upon to reimburse a “certaine Dame” for the last trip she made to Berlin for her son’s marriage.—He has warned the French minister of reports that the emigrés are trying to buy 3,000 horses and to enlist as many young Hollanders as they can find.—The news that the U.S. has sent aid to Saint-Domingue has been received with great pleasure.—The Prince has set out for Gelderland to seek approval of a revision in the “ancienne constitution” that would make it possible to pass “resolutions de l’Union” with the votes of a majority of four Provinces rather than with the unanimous consent of all seven. If he succeeds, he can then pursue his favorite plan of augmenting the size of the army.—He refers TJ to the newspapers for the latest accounts of European affairs. Therein TJ can read  about the mad exploits of that “singe moderne de son Charles xii” and his emigré cohorts. [P.S.] 3 Dec. The Prince has returned from Gelderland reportedly without accomplishing his objective.
